Case 2:19-cv-00646-SPC-NPM Document 27 Filed 06/02/20 Page 1 of 3 PageID 101



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DONALD JONES,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-646-FtM-38NPM

BANK OF AMERICA and STATE OF
FLORIDA,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is Plaintiff’s Notice of Appeal (Doc. 26). In the Notice, Plaintiff

“request[s] that the [C]ourt forward his affidavit of indigency.” (Doc. 26 at 1). Previously,

the Court noted Plaintiff’s perfunctory request buried in a notice of appeal was insufficient.

(Doc. 22). Regardless, the Court liberally construes this as a motion for leave to appeal

in forma pauperis (“IFP”) because it appears that is what Plaintiff intends. And the request

is denied because this appeal is not taken in good faith.

        28 U.S.C. § 1915 and Federal Rule of Appellate Procedure 24 govern IFP motions.

To proceed IFP on appeal, two elements are required: (1) the party must show an inability

to pay; and (2) the appeal must be brought in good faith. An appeal may not be taken

IFP if the district court certifies (in writing) the appeal is not taken in good faith. 28

U.S.C.§ 1915(a)(3). Under an objective standard, good faith demands a nonfrivolous

issue. Coppedge v. United States, 369 U.S. 438, 445 (1962).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00646-SPC-NPM Document 27 Filed 06/02/20 Page 2 of 3 PageID 102



        Plaintiff failed to meet either requirement. He provides no supporting argument or

documentation to show an inability to pay. While Plaintiff filed an affidavit of indigency

with his Complaint almost nine months ago (Doc. 2), he presents no new information on

his indigent status for this appeal. Even if Plaintiff could show an inability to pay, the

appeal is not taken in good faith. The Court dismissed this case for lack of subject-matter

jurisdiction. (Doc. 18). Before dismissal, Plaintiff had the chance to amend and cure the

jurisdictional deficiencies. Yet he could not do so. What is more, Plaintiff neglected to

name the issues he intends to appeal, like the Rules require. Fed. R. App. P. 24(a)(1)(C).

        The Court, therefore, finds and certifies the appeal is not taken in good faith. So

the Notice, liberally construed as an IFP motion, is denied. Any additional request to

proceed IFP on appeal should be sent to the Eleventh Circuit. Fed. R. App. P. 24(a)(5).

Again, Plaintiff is encouraged to use the available pro se litigant resources.2

        Accordingly, it is now

        ORDERED:

        1.   Plaintiff’s Notice of Appeal (Doc. 26), liberally construed as a motion for leave

             to appeal in forma pauperis, is DENIED.

        2.   Under 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a),

             the Court CERTIFIES this appeal is not taken in good faith.

        3.   The Clerk is DIRECTED to immediately forward a copy of this Order to Plaintiff

             and the Clerk for the United States Court of Appeals for the Eleventh Circuit.




2See http://www.ca11.uscourts.gov/sites/default/files/courtdocs/clk/Pro_Se_Handbook_Final
_DEC19.pdf;     see     also     https://www.flmd.uscourts.gov/sites/flmd/files/documents/mdfl-guide-for-
proceeding-without-a-lawyer.pdf.




                                                   2
Case 2:19-cv-00646-SPC-NPM Document 27 Filed 06/02/20 Page 3 of 3 PageID 103



      DONE and ORDERED in Fort Myers, Florida this 2nd day of June, 2020.




Copies: All Parties of Record




                                       3
